 


 HR 2212 ENR: To take certain Federal lands located in Lassen County, California, into trust for the benefit of the Susanville Indian Rancheria, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 2212 
 
AN ACT 
To take certain Federal lands located in Lassen County, California, into trust for the benefit of the Susanville Indian Rancheria, and for other purposes. 
 
 
1.Land into trust for the Susanville Indian Rancheria 
(a)In generalThe land described in subsection (b) is hereby taken into trust for the benefit of the Susanville Indian Rancheria, subject to valid existing rights. (b)Land descriptionThe land taken into trust pursuant to subsection (a) is the approximately 301 acres of Federal land under the administrative jurisdiction of the Bureau of Land Management identified as Conveyance Boundary on the map titled Susanville Indian Rancheria Land Conveyance and dated December 31, 2014. 
(c)GamingClass II and class III gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) shall not be allowed at any time on the land taken into trust pursuant to subsection (a).  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 